DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-21, 27-28, 30-32 are pending.  Applicant’s previous election of Group I, and the following species, claims 1-9, 11-14, 27-28 and 32 still applies and claims 10, 15, 16, 17-21, 30 and 31 remain withdrawn.  

    PNG
    media_image1.png
    351
    612
    media_image1.png
    Greyscale

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) 05/29/21 has been entered.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-9, 11-14, 27-28 and 32  is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain embodiments, does not reasonably provide enablement for the full claimed scope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to arrive at the invention in a manner commensurate in scope with the claims. 
Upon review of the disclosure in its entirety, one having ordinary skill in the art would not be enabled to make the full scope of the invention as claimed without undue experimentation. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of the claim can be made and/or used as claimed and whether the claim meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).
Claim 1 recites a solubility limitation with respect to the salt that appears to be a property of the salt itself (as opposed to a limitation on the amount of the salt present in the sol-gel) (see 112 2nd rejection below).  Thus, treating the limitation as a solubility property of the salt (arguendo), this property as claimed is only enabled in the present specification with respect to the present examples, which prepare the salt in a particular way and add it to a particular sol-gel composition (having particular types and amounts of ingredients), whereas the claims are far broader in scope in terms of the type and amount of ingredients in the sol-gel composition (including the type and amount of salt).  The disparity in breadth between the scope of the claims and the scope of the examples in the present specification would result in one having ordinary skill in the art having to perform undue experimentation to achieve the claimed solubility property for the broader embodiments (types and amounts of ingredients) of the claims (i.e., all the embodiments within the claimed scope that are outside the scope of the examples in the specification).  For example, claim 1 recites no amounts of any of the recited ingredients, such that undue experimentation would be required just by experimenting with all the possible amounts (e.g., 0.001-99.999% of each ingredient).  Claim 1 also recites the types of ingredients very broadly compared to the examples (e.g., any organosilane, of which there are countless possible embodiments to experiment with, any metal alkoxide, of which there are countless possible embodiments to experiment with, etc.).  The specification contains no other guidance regarding how to achieve the claimed solubility property with types and amounts of ingredients as broadly recited as in the present claims.  
Various dependent claims recite narrower types and amounts of ingredients, but these are not combined together and do not resolve the enabled in scope problem of claim 1.  The claims do not need to exactly match the scope of the examples to be enabled in scope, but need to be 
Upon applying the Wands factors to claim 1-9, 11-14, 27-28 and 32, undue experimentation would be required:
(A) The breadth of the claims; (as explained above, the claims are broad in terms of the type and amount of ingredients in the composition relative to the much narrower guidance provided in the specification)
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (the solubility property as claimed would not be readily arrived at by one having ordinary skill in the art without significant guidance)
(E) The level of predictability in the art; (to achieve the full scope of the claimed invention with the limited guidance provided in the specification would require testing various types and amounts of ingredients without any apparent predictability)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (the direction in the specification, at best, is sufficient for certain types and amounts of ingredients, without any corresponding direction provided for achieving the claimed solubility property with the broader scope as claimed)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (based on the broader claimed scope compared to the limited guidance 
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and fail to resolve the above enablement problem.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-9, 11-14, 27-28 and 32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites a solubility limitation which is vague because it is unclear if this limitation requires a certain amount of the salt in the sol-gel as claimed or if the limitation is a property of the salt.  In this regard, it would appear remedial to recite something along the lines of: “wherein 1 gram or greater of [the salt] is able to be dissolved in 1 gram of the sol-gel at 23C…”.  It is also unclear if the “sol-gel” recited with respect to the solubility (recited without the word “the” in front of it) is the same sol-gel being claimed or may be a different sol-gel (i.e., even if the limitation is a property, is the property measured with respect to any sol-gel, or does it need to be evaluated with respect to the claimed sol-gel composition?).    
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-9, 11-14, 27-28, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mardel et al. (WO 2016/154680, published 10/2016, see U.S. 2018/0105702) in view of Kinlen et al. (U.S. 2016/0145443) in view of Blohowiak et al. (U.S. 2008/0111027) with evidence from and (alternatively) in view of CHEMISTRY AND APPLICATIONS OF INORGANIC-ORGANIC POLYMERS (ORGANICALLY MODIFIED SILICATES), published 1986).
Regarding claims 1-9, 11-14, 27-28, 32, Mardel teaches an anticorrosive sol-gel coating composition ([0041]) that includes a thiol-lanthanide salt as in Applicant’s elected species ([0111], [0126]-[0128], [0133], [0159], [0161], [0165]-[0166], i.e., using formula 1(b)(i), when X1 is NH, Y is SH, A1 is N, A2 is CH, and X2 is N, thereby forming 1, 2, 4, triazole 5 thiol as in Applicant’s elected species, also 1,2,4, triazole 5 thiol is an obvious isomer of 1,2,4 triazole 3 thiol in Table 1, [0179]).  
See MPEP 2144.09 II. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).
The above salt is made with lanthanide metals overlapping claims 2-4 ([0180]) and is used to prevent corrosion (see abstract).  The metal cations include cerium and praseodymium at overlapping oxidation states (i.e., including “III”) ([0180]), as in claims 27-28.  These cations would be obvious to use with the organic heterocyclic compound of [0111] because this 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Mardel does not disclose the details regarding the sol-gel to which the above lanthanide salt is incorporated.  However, Kinlen is also directed to anticorrosive sol-gel coatings based on metal-sulfur salts ([0016]-[0018]) and discloses that a suitable sol-gel composition for such anticorrosive compound includes zirconium tetrapropoxide (Applicant’s elected species and in claim 13), glycidoxypropyltrimethoxysilane, water (as a carrier), and acetic acid (as in claim 14) as a catalyst with the anticorrosive compound being present at 0.1-15 wt%, and the zirconium and silicon compounds being present at 0.1-6wt% ([0023]-[0026], [0036]).  Thus, it would have been obvious to have used the above sol-gel ingredients and amounts from Kinlen as the sol-gel coating called for in Mardel into which Mardel incorporates the lanthanide salt corrosion inhibitor.
It is noted that Kinlen refers to disulfide corrosion inhibitors but even if (arguendo) Mardel did not teach disulfide corrosion inhibitors, the amount from Kinlen for the sulfide salt compounds would still be analogous and obvious to try for the corrosion inhibitors of Mardel in the sol-gel composition of modified Mardel because of their highly analogous chemical nature and functionality and because Mardel calls for a general sol-gel coating into which to put the corrosion inhibitor compound (of Mardel) and Kinlen teaches a suitable sol-gel coating for such purposes (with a suitable range of amounts for the corrosion inhibitor ingredient of Mardel).  It is further noted that because the metal cations in Mardel have a 2+ or higher oxidation state and thiol has a 1- state, there would be multiple thiol ligands for every metal cation in the corresponding salt which would make the corrosion inhibitors polysulfides anyway (as in Kinlen).  Additionally and alternatively to the above, it would be obvious to combine the corrosion inhibitors from Kinlen and Mardel in the composition of modified Mardel to thereby arrive at the claimed subject matter (see MPEP 2144.06 I, COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE).  Additionally and alternatively, the amount of corrosion inhibitor in modified Mardel is an art-recognized result effective variable that would have been obvious to adjust, including to within the claimed range, as part of the routine optimization of the degree of corrosion inhibition.
The above silane compound of modified Mardel is different from the elected species, however, as evidenced by the Chemistry and Applications NPL document, the above combination of ingredients in modified Mardel (i.e., water, zirconium tetralkoxide, acetic acid and glycidoxypropyltrimethoxysilane) will inherently produce a hydrolyzed and ring-opened version of the glycidoxy compound that corresponds to Applicant’s elected species (see page 743-744).  

    PNG
    media_image2.png
    61
    537
    media_image2.png
    Greyscale
 
The above ring opening leads to eventual polymerization, however the intermediate product is sufficient to read on the claimed composition (which is not a final cured product).  Also, note that the “oxypropyl” part of the glycidoxy compound would also be present in the ring opened version (as in claim 12).
In addition and as an alterantive to the above ring opening being inherent based on the ingredients used in modified Mardel (as evidenced by the NPL document), such ring opening reaction would also be explicitly obvious to pursue in modified Mardel in view of the NPL document in order to achieve dense coatings (bottom of page 744).
The above silane compound is not illustrate with hydroxyl groups in place of the alkoxy groups, however, the hydrolyzation reaction that opens the epoxy ring would also hydrolyze the alkoxy groups to hydroxyl groups (as in claims 11-12).  As indicated above, these hydroxyl groups would be present as an intermediate product on the way to siloxane condensation, but this is still sufficient to read on the claimed composition (which is not a final cured product).
Modified Mardel does not disclose the amount of acid catalyst, however, this is an art-recognized result effective variable that would have been obvious to adjust to amounts (including amounts within the claimed range) to achieve the desired catalytic functionality (i.e., to include the least amount of acid necessary for catalytic effect, which includes amounts low enough that overlap the ranges of claims 5-8, as explained below). 
In addition to the amount of acid being obvious as explained above, Blohowiak is also directed to sol-gel compositions based on water, zirconium tetralkoxide, acetic acid and glycidoxypropyltrimethoxysilane and teaches that the amount of acid catalyst (complexing 
The above percentage is volume percent, however, given that the density of acetic acid is substantially the same as water (i.e., 1.05 vs 1.0 g/ml) the converted wt% of acetic acid in the almost entirely water solution (see below) would be substantially the same as the above volume percentage.
Based on the above, modified Mardel teaches a composition that includes (within the above ranges), e.g., 0.2 wt% of corrosion inhibitor, 0.5wt% of zirconium and silicon compounds, 0.1wt% of acetic acid and the remainder (about 99wt%) of water (within claims 5, 6, 8 and 9) or, e.g., 0.3 wt% of corrosion inhibitor, 0.2wt% of zirconium and silicon compounds, 0.1wt% of acetic acid and the remainder (about 99wt%) of water (within claims 5, 7, 8 and 9).  
As explained above, in addition to the above amount of acid being obvious from Blohowiak in modified Mardel, it is also additionally and alternatively obvious to use such a low amount of acid based on modified Mardel without Blohowiak as part of the routine optimization of the amount of acid catalyst as an art-recognized result effective variable (i.e., to include the least amount of acid necessary for catalytic effect).  The above amount of water overlaps claim 32.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that the solubility limitation refers to a property of the salt, not the concentration of the salt in the sol-gel.  However, as explained in the previous interview summary, the claims do not clearly reflect this intention and therefore the rejection is maintained.
Applicant argues that Mardel does not disclose the claimed salt because it does not disclose preparing the salt via refluxing.  However, refluxing is not required in the present claims.  Also, to the extent refluxing is being argued as a requirement for achieving the claimed solubility property, this refluxing would have to be recited in the claims to address the scope of enablement rejection above (i.e., if the claimed solubility property is only capable of being achieved when the salt is made via the refluxing method, this would have to be recited in the claims or else undue experimentation would be required to arrive at the claimed solubility property via un-refluxed salts which are currently within the broader claim scope).  In this regard, there is no evidence on record indicating that such refluxing is necessary to achieve the solubility property (solubility improvement is discussed with respect to the salt itself, not with respect to the refluxing preparation method of the salt).
Additionally, Mardel teaches the claimed salt in multiple ways (as explained in the rejection above).  That is, it is obvious to use the cations from [0180] to form the salt in [0111] (intentionally) and the claimed salt would also form (unintentionally/inherently) in the solution if a salt from [0111] (not using the claimed cations) was mixed with a salt from [0180] (using the claimed cation).
Applicant mentions unexpected benefits of using the claimed salt but this is only relevant in the context of unexpected results and the claims are not remotely commensurate in scope with the present examples in terms of the type and amount of ingredients.
Applicant then appears to maintain the argument that Mardel does not render obvious using the above corrosion inhibitors with a sol-gel coating.  This is still not persuasive.  Mardel may teach various other, non-sol-gel based coatings, but this does not invalidate the obviousness of using a sol-gel coating in general (e.g., the more specific sol-gel coating taught by the secondary references) based on the explicit suggestion in Mardel that a sol-gel coating is one suitable type of coating that the corrosion inhibitor may be added to.  To be clear, even if Mardel did not mention “sol-gel” at all (arguendo), it would still be obvious to use the ingredients of Mardel in the sol-gel of the secondary references because of the corrosion inhibiting benefits provided by Mardel’s compounds and because of the benefits taught by the secondary references regarding sol-gel corrosion inhibiting compositions.
Applicant then argues that Kinlen teaches different corrosion inhibitors but this is improper piecemeal analysis.
Applicant then argues that Blohowiak/Schmidt does not teach the claimed corrosion inhibitors but this is improper piecemeal analysis.
Applicant then argues that the cited references fail to recognize or solve the solubility problems mentioned in the present specification.  As explained above, this is irrelevant because the prior art does not need to explicitly teach such solubility properties, and instead properly teaches a composition inherently has such properties.  The prior art also does not need to arrive at the claimed invention for the same reasons as Applicant.  As explained above, these arguments may be relevant in the context of unexpected results but the claims are not commensurate.  
Also, arguments related to a lack of expectation of success are not persuasive.  Applicant appears to consider “success” to be intentionally solving the “solubility problem.”  This is not correct.  “Success” in the context of reasonable expectation of success does not require the prior intentionally succeed or expect to succeed at achieving the claimed solubility property (this solubility property is inherently taught by the cited references, which is sufficient).  There is no evidence that the ingredients in the cited references could not be combined as taught in the cited references to achieve a functional anticorrosive sol-gel composition (which constitutes the “success” from the perspective of the prior art).  
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787